 In the Matter Of RADIX WIRE COMPANY, EMPLOYERandJASPER Rocco,PETITIONERandLOCAL 142, UNITED GAS, COKE AND CHEMICALWORKERS OF AMERICA, CIO, UNIONCase No. 8-RD-,22.Decided September 23,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition for decertification duly filed, a hearing was heldbefore Philip Fusco, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Gray].Upon the entire record in this case the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner, representing employees of the Employer, assertsthat the Union is no longer the representative of the Employer's em-ployees as defined in Section 9 (a) of the Act.The Union is a labor organization recognized by the Employer asthe exclusive bargaining representative for the employees designatedin the petition.,3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) ofothe Act.24.We find, as agreed by the parties, that all production and mainte-nance employees at .the Employer's Cleveland, Ohio, wire manufac-turing plant, excluding master mechanics, professional and clericalemployees, guards, and all supervisors as defined in the Act, consti-iThe parties agree, and we find, that the contract between the Employer and the Unionis not abar to thisproceeding.2For reasons stated in earlier decisions in decertification cases, we find no materialityin the Union's contention that the Petitioner is "fronting"for and acting on behalf of anon-complying union.Matter of Ellis-Klatscher andCo., 79 N.L. R. B. 183;Matter of7Vhitin MachineWorks, 76 N. L. R. B. 998.86 N. L. R. B., No. 22.105 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDtute a unit appropriate for purposes of collective bargaining withinthe meaning of Section 9 (b) ofthe Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Radix Wire Company,a sepa-rate election by secret ballot shall be conductedas early aspossible,but not later than 30 days from the date of this Direction, under thedirection and supervision of the Regional Director for the EighthRegion, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in thevoting group described in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehiredor rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bar-gaining, by Local 142, United Gas, Coke and Chemical Workers ofAmerica, CIO.